Citation Nr: 1533041	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-14 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a left kidney malignant neoplasm, status post nephrectomy. 

2.  Whether new and material evidence has been received to reopen service connection for hepatitis B.

3.  Entitlement to service connection for residuals of a left kidney malignant neoplasm, status post nephrectomy. 

4.  Entitlement to service connection for hepatitis B. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board ) from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening of service connection for hepatitis B and residuals of a left kidney malignant neoplasm, status post nephrectomy (hereinafter "kidney disorder").  The claims to reopen were filed in April 2010.  

Prior to the May 2010 rating decision, the Veteran previously filed claims for service connection for hepatitis B and a kidney disorder in May 2007.  In a January 2008 rating decision, the RO denied the claims, and the Veteran timely filed a notice of disagreement in March 2008.  In August 2008, the RO issued a statement of the case; however, no substantive appeal was received and the Veteran did not otherwise perfect the appeal of the decision to the Board.  Therefore, the January 2008 rating decision became final. 

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).   Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Barnett, supra.

Additional VA treatment records and VA examination reports have been associated with the claims file in connection with claims for service connection for duodenitis and gastritis, degenerative arthritis/lower back disorder, hypertension, and right kidney cysts, an increased disability rating for posttraumatic stress disorder (PTSD), and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which are not in appellate status before the Board.  While the most recent statement of the case (dated in June 2012) does not include review of this evidence, this evidence does not relate to the issues of service connection for a left kidney disorder or hepatitis B; therefore, the additional VA treatment records and VA examinations are of no probative value with regard to the issues decided herein, and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

In May 2015 the Veteran testified at a personal hearing at the local RO in 
St. Petersburg, Florida (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The issue of service connection for hepatitis B is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicide agents, to include Agent Orange, during service.  

2.  An unappealed January 2008 rating decision denied service connection for hepatitis B and a kidney disorder on the basis that neither the kidney disorder nor hepatitis B is associated with herbicide exposure.  

3.  The evidence received since the January 2008 rating decision relates to an unestablished fact of the date of onset of the kidney disorder and in-service risk factors related to developing hepatitis B. 

4.  The Veteran experienced dysuria, voiding incontinence, and lower abdominal pain during service, but did not sustain an injury or disease of the kidneys during service.  

5.  Symptoms of a kidney disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  The Veteran's left kidney disorder first manifested many years after service separation and is not causally or etiologically related to active military service, to include in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision to deny service connection for a kidney disorder and hepatitis B became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence to reopen a claim for service connection for a kidney disorder has been received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.	 § 3.156 (2014).

3.  New and material evidence to reopen a claim for service connection for hepatitis B has been received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  A kidney disorder was not incurred in active service, and may not be presumed to have been incurred therein, to include as due to in-service exposure to herbicide agents.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Initially, the Board reopens service connection for hepatitis B and is remanding the issue for additional development; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to this issue.

With respect to the claim for service connection for a kidney disorder, the Veteran was provided notice in May 2010, prior to the initial adjudication of the claim in May 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The notice letters satisfied the requirements under Kent.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, a copy of the May 2015 Board hearing transcript, a copy of the May 2011 decision review officer (DRO) hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in May 2012.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

In Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters, 
601 F.3d at 1278 (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this case, the only evidence that has been offered in support of the contention that the claimed kidney disorder is related to Agent Orange exposure or in-service cysts of the skin are the conclusory generalized lay statements of the Veteran.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA medical opinions are warranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2014). 

The Veteran testified at a May 2015 Board hearing before the undersigned Veterans Law Judge, and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.  § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the Board hearing, the Veterans Law Judge advised the Veteran on the issues on appeal and expressly informed the Veteran he needed a medical opinion from his doctor stating that his kidney disorder is related to his exposure to Agent Orange.  See Board hearing transcript at 7.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
  
Reopening Service Connection for a Kidney Disorder and Hepatitis B 

The Veteran seeks to reopen service connection for a kidney disorder and hepatitis B.  Service connection for both conditions was previously denied in a January 2008 rating decision.  In March 2008, the Veteran filed a timely notice of disagreement and a statement of the case was issued in August 2008.  The Veteran did not perfect the appeal of the decision to the Board.  See 38 C.F.R. § 3.156(b); Jennings, 
509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,    24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the January 2008 rating decision, the RO denied service connection for a kidney disorder on the basis that there is no known association between kidney disorders and exposures to herbicides.  In the January 2008 rating decision, the RO also denied service connection for hepatitis B on the basis that hepatitis B also has no association with exposure to herbicides.  The pertinent evidence of record at the time of the January 2008 rating decision includes private treatment (medical) records regarding the treatment of the Veteran's kidney disorder, a letter informing the Veteran he tested positive for hepatitis B, and the Veteran's lay statements that his hepatitis B and kidney disorder are related to Agent Orange exposure.  

The Board has reviewed the evidence of record received since the January 2008 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a kidney disorder and hepatitis B.

With respect to the claimed kidney disorder, at the May 2011 DRO hearing, the Veteran stated that he began urinating blood within one year from service separation.  The Veteran reported that he was treated by his family physician, eventually sent to a specialist, and growths on his kidney were discovered.  Regarding the claimed hepatitis B, the Veteran reported that he walked through flooded rice paddies that were contaminated with feces from water buffalo, shared personal items such as toothbrushes, and came into contact with blood when he helped carry a wounded solider onto a helicopter.  

The Board finds that the evidence regarding both the Veteran's kidney disorder and hepatitis B is new and material.  It was not previously of record at the time of the first denial, and is neither cumulative nor redundant of evidence previously considered by the RO.  The additional evidence is material because it relates to unestablished facts necessary to substantiate the claims, namely, the onset of a kidney disorder within one year of service, which could pertains to presumptive service connection for a chronic disease (38 C.F.R. § 3.303(b)), and an in-service event (risk factor) that could suggest the onset of hepatitis B, a necessary element of direct service connection (38 C.F.R. § 3.303(d)).  

As noted above, when making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claims; thus, this evidence is new and material, the requirements to reopen the claims for service connection for a kidney disorder and hepatitis B under 38 C.F.R. § 3.156(a) have been satisfied.  


Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with residuals of a left kidney malignant neoplasm, status post nephrectomy and chronic kidney disease, with a diagnosis of hypertension.  Malignant tumors and cardiovascular-renal disease are listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease, such a malignant tumor or cardiovascular renal disease, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R.		 § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including malignant neoplasms (malignant tumors), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Kidney Disorder 

The contention liberally construed for the Veteran is that his claimed kidney disorder is due to Agent Orange exposure in Vietnam.  See May 2007 claim, May 2015 Board hearing transcript.  In a January 2012 written statement, the Veteran contended that his kidney cancer was directly related to being in Vietnam in rice patties and unclean water.  At the May 2015 Board hearing, the Veteran testified that he was exposed to herbicides while in the fields of Vietnam as an infantryman.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed left kidney disorder was not incurred in-service, and may not be presumed to be incurred therein.

The evidence of record demonstrates that the Veteran has currently diagnosed left kidney malignant neoplasm, status post nephrectomy.  See e.g. July 2011 VA treatment records; see also April 2008 J.P.S treatment notes.    

Next, the weight of the evidence reflects that the Veteran experienced dysuria, voiding incontinence, and lower abdominal pain during service.  March 1971 service treatment records note that the Veteran had lower abdominal cramping pain of undetermined etiology and some voiding incontinence.  A July 1971 service treatment record notes that the Veteran reported dysuria. 

Further, the Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides in service.  The Veteran's service personnel records indicate that the Veteran had Foreign Service in Vietnam during the Vietnam Era.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Kidney disease is not one of the presumptive diseases associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including kidney cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for a kidney disorder with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

As left kidney malignant neoplasm and cardiovascular renal disease are chronic diseases under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  After a review of all the medical and lay evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a left kidney disorder in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  

In a May 2011 DRO hearing, the Veteran stated that, within one year from separation from service, he began urinating blood.  The Veteran stated that he sought treatment "off and on" with his regular family doctor, until sometime later he was referred to a specialist, who was unable to determine the cause of the problem at that time.  The Veteran stated that, eventually, he was referred to a kidney specialist, who discovered a growth on his kidney, and that the growth was monitored regularly until a medical determination was made to remove the left kidney.  

While the Veteran was treated for dysuria, voiding incontinence, and lower abdominal pain during service in March and July 1971, the Board finds that the weight of the evidence is against a finding that the Veteran experienced chronic symptoms of a left kidney disorder during service.  Other than the March and July 1971 notations, service treatment records are negative for complaints, treatment, findings, or diagnosis of a left kidney disorder or renal cancer.  At the July 1971 service separation physical examination, the Veteran's genitourinary system was found to be clinically normal.  Further, at the May 2012 VA examination, the examiner opined that, based on the review of current medical literature, scientific data, and the available medical records, the Veteran's renal carcinoma was not related to or caused by the claimed dysuria, voiding incontinence, and lower abdominal pain that occurred in March and July 1971.

The Veteran's in-service history of symptoms at the time of service separation (i.e., that he did not experience symptoms of a left kidney disorder) is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a left kidney disorder during service.  38 C.F.R. § 3.303(b).  

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the lay and medical evidence demonstrates that the Veteran did not experience continuous symptoms of a left kidney disorder after service separation.  Review of the post-service treatment (medical) records show that the Veteran received treatment for multiple cystic lesions on both kidneys.  The first recorded symptomatology related to kidney disease is a November 2002 private radiology report that diagnosed multiple bilateral cystic lesions of the kidneys, with one on the left kidney that slightly increased in size since prior study in December 2001.  This lesion was monitored, and in 2004, it was determined the mass was malignant, for which the Veteran underwent a total nephrectomy in April 2005.  See April 2005 J.P.S. private medical records. 

A September 2007 private gastroenterology note from Dr. J.S. indicated a past medical history of surgery of left nephrectomy in 1985 for a tumor; however, no other treatment (medical) records indicate surgery in 1985.  There is no medical documentation of any treatment of a kidney disorder for the period between July 1971 and December 2001, other than the September 2007 gastroenterology note.  Regardless, even if the Veteran did have a partial nephrectomy in 1985, it is still 14 years after separation from active duty service.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  

The evidence also includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, at 470.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Board finds that the Veteran's more recent account that his left kidney symptoms began shortly after service separation, while competent, is not credible.  The Veteran's statements regarding the onset of a kidney condition are inconsistent.  At the May 2012 VA examination, the Veteran provided a medical history of blood in urine with dysuria, weakness, and nausea beginning in 1979, which would be eight years after separation from service.  The Veteran additionally reported to the VA examiner that he was evaluated by his primary care physician with urine tests, but after about 23 years of no treatment, around 2002 was evaluated for masses on his kidneys.  This differs from what the Veteran stated at the May 2011 DRO hearing, namely, that his symptoms began within one year from separation of service in 1971 and continued after service.  

Based on this evidence, the Board finds that the Veteran did not have continuous symptoms of a kidney disorder since service.  The reports of approximate dates of onset of symptoms that could be related to a kidney condition are inconsistent.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).      

Statements made during treatment (and before the service connection claim was filed) reflect that the Veteran did not develop post-service onset of left kidney cancer until at least 1985 (Veteran's medical history in September 2007 that he underwent surgery of left nephrectomy in 1985), whereas statements made after the claim for service connection for a left kidney was filed assert onset within one year of service separation (May 2011 DRO hearing) or several years after service separation in 1979 (history given by the Veteran at the May 2012 VA examination).  While the Veteran is competent to report the onset of his symptoms, the only assertion from the Veteran that his symptoms were continuous since service was at the May 2011 DRO hearing.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his more recent recollections and statements made in connection with a claim for benefits to be of lesser probative value then the earlier, more contemporaneous histories, some of which were made for treatment purposes.  Id.  Therefore, the Board finds the Veteran's assertion that symptoms of a kidney disorder were continuous since service not credible, and the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) are not met.  

In addition, even assuming the September 2007 history of a left nephrectomy 1985 is accurate, the first notation of symptomatology potentially related to the claimed left kidney disorder would be over 14 years following service separation; therefore, a left kidney disorder was not shown within the first year of discharge from service, so the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  For these reasons, the criteria for presumptive service connection have not been met.

The Board further finds that the weight of the competent evidence demonstrates that the current kidney disabilities are not otherwise related to active service, to include as due to herbicide exposure in service.  As stated above, the Veteran's service treatment records showed two instances of in-service lower abdominal pain, voiding incontinence, and painful urination.  However, in a May 2012 VA examination, the medical examiner opined that, based on the review of current medical literature, scientific data, and the available medical records, the Veteran's renal carcinoma was not related to or caused by the claimed dysuria, voiding incontinence, and lower abdominal pain that occurred in service in March and July 1971.  The Board finds the May 2012 VA examiner's opinion to have significant probative value.  The medical opinion was based on review of the Veteran's treatment (medical) records and history, relevant medical literature, and scientific data.  There is no medical opinion to the contrary in the record.  

Additionally, the Board notes that the Veteran's treating VA doctors have opined in the VA treatment records that the kidney disorder is likely secondary to his non-service-connected hypertension (the Veteran's STRs show normal blood pressure upon separation from service, and a February 2015 rating decision denied service connection for hypertension).  Therefore, direct service connection based on the in-service events in March and July 1971 is not established. 

Finally, the Veteran has contended throughout the course of this appeal that his current left kidney disabilities were caused by in-service herbicide exposure or alternatively that his condition is related to in-service cysts of the skin, which he asserts were caused by herbicide exposure.  See May 2011 DRO hearing transcript.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2). 

The only evidence suggesting relationship between the Veteran's kidney disorder, in-service cysts of the skin, and in-service herbicide exposure consists of the Veteran's general contentions in the May 2007 claim, May 2011 DRO hearing, and May 2015 Board hearing.  The etiology of the Veteran's current kidney disorder, especially as claimed as related to in-service herbicide exposure or cysts of the skin, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating a kidney disorder to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause kidney disorder(s), knowledge of other causes and risk factors of kidney disorder(s), and knowledge of factors that differentiate kidney disorders caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran, under the particular facts of this case, to be competent to provide evidence of an etiological nexus between in-service herbicide exposure, in-service cysts of the skin, and the kidney disorder, especially in the context of this case where there is no diagnosis or treatment for symptoms for many years after service separation.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the kidney disorder was not incurred in or otherwise caused by active service, and may not presumed to have been incurred therein, including as due to in-service herbicide exposure.   Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, reopening service connection for residuals of a left kidney malignant neoplasm, status post nephrectomy, is granted. 

As new and material evidence has been received, reopening service connection for hepatitis B is granted. 

Service connection for residuals of a left kidney malignant neoplasm, status post nephrectomy is denied.  


REMAND

Service Connection for Hepatitis B

Once a claim is reopened, a veteran is entitled to VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Secretary's duty to assist includes providing a thorough, contemporaneous, and reasoned medical opinion, which takes into account prior medical evaluations and treatment.  See McLendon, 20 Vet. App. 79. 

The Veteran has not been afforded an examination regarding the etiology of hepatitis B.  After review of the treatment (medical) records, the Board finds there is competent evidence of a current diagnosis of hepatitis B.  Additionally, the Veteran has endorsed multiple risk factors to develop hepatitis B that occurred while in service, including exposure to animal feces, sharing personal items such as toothbrushes and drinking containers, and exposure to blood.  See May 2011 DRO hearing transcript.  Therefore, the Board finds that an examination is necessary to help determine the etiology of the Veteran's hepatitis B.  See McLendon at 83-86.   

Accordingly, the issue of service connection for hepatitis B is REMANDED for the following action:

1.  Schedule a VA examination(s) to help determine the etiology of hepatitis B.  The claims file should be provided to the examiner.  Based upon a review of all the record (including service treatment records, post-service VA and private treatment records, history of the Veteran, and clinical findings), the VA examiner should offer the following opinion with supporting rationale:   

Is it at least as likely as not (50 percent probability or greater) that the current hepatitis B onset (began) during service or is otherwise etiologically linked (related) to service?  In rendering the requested opinion, the VA examiner should note and discuss the Veteran's contentions that he was exposed to animal feces, human blood, and sharing of personal items such as toothbrushes and drinking containers during service.  

2.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


